DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 06/08/2021 has been entered.  Applicant amended claims 3 and 8 in the amendment.  
Claims 1, 3-6, and 8-10 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-6, and 8-10 filed on 06/08/2021 have been considered but they are deemed to be moot in view of new grounds of rejection.
Furthermore, applicant argued Howard fails to disclose “a first network content server is addressable by both the network address and the second network address.”  In response to applicant’s argument, Howard discloses at least a first network content server is addressable by both the network address and the second network address (page 7, [0094]: the available content A is associated with multiple network addresses indicating a respective resource (server resource 640-1) from which the respective content can be retrieved).  Examiner interprets retrieve content A from server resource 640-1 by multiple network addresses, therefore the server resource 640-1 is addressable by both network address A and network address B.  
Applicant argued one of ordinary skill in the art would not find is obvious to combine Howard and Zisapel to arrive at the limitations of claim 1.  In response to applicant’s argument, Zisapel discloses select an ISP and respond an IP address associated with the selected ISP to user (Col. 8, lines 40-43) and Howard further suggests user selects a content and retrieve the content from one of the multiple IP addresses associated with the service provider (page 7, [0094]).  One of ordinary skill in the art would be 
Therefore, the applicant’s argument is not persuasive.

Claim Objections
Claims 1, 6, and 8 are objected to because of the following informalities: 
Claim 1 line 14, “content” should read “the network content”;
Claim 1 line 15, “the network content server” should read “the first network content server”;
Claim 1 line 17, “content” should read “the network content”;
Claim 1 line 18, “the network content server” should read “the first network content server”;
Claim 1 lines 20-21, “a third network address” should read “the third network address”;
Claim 6 line 15, “content” should read “the network content”;
Claim 6 line 17, “content” should read “the network content”;
Claim 8 line 2, “network characteristics” should read “the network characteristics”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel et al. (US 6,665,702 B1), hereinafter Zisapel in view of Howard, JR. (US 2015/0033265 A1), hereinafter Howard.
Regarding claim 1, Zisapel discloses 
A control node for selecting a network address for an end user device to request network content, the control node comprising:
	 a communication interface configured to receive a domain name lookup request (a DNS resolution query) transferred by an end user device (remote computer) (Col. 8, lines 35-36: receiving a DNS resolution query from a remote computer for a domain name within a computer network);
	a processing system configured to:
	select the network address from a group of network addresses, the group of network addresses comprising at least the network address, a second network address and a third network address (Col. 8, line 40: select one of a plurality of ISPs; Col. 7, lines 56-58: the plurality of ISPs assign respective IP addresses to the computer network),
	wherein at least a first network content server is addressable by both the network address and the second network address,
	the network address indicating that content will be transferred between the end user device and the network content server utilizing a first communication service provider, and
	the second network address indicating that content will be transferred between the end user device and the network content server utilizing a second communication service provider, and
	at least a second network content server is addressable at least by a third network address of the group of network addresses, and 
	wherein selecting the network address from the group of network address is based at least in part on network characteristics related to communication over the first communication service provider (FIG. 3B & Col. 8, lines 40-43: select one of the plurality of ISPs based on ratings within table entry looked up in proximity table, and responding to the DNS resolution query with an IP address associated with the selected one of the plurality of ISPs); and
	the communication interface configured to transfer the network address for delivery to the end user device (Col. 8, lines 42-43: responding to the DNS resolution query with an IP address associated with the selected one of the plurality of ISPs).

Zisapel does not explicitly disclose 
	wherein at least a first network content server is addressable by both the network address and the second network address,
	the network address indicating that content will be transferred between the end user device and the network content server utilizing a first communication service provider, and
	the second network address indicating that content will be transferred between the end user device and the network content server utilizing a second communication service provider, and
	at least a second network content server is addressable at least by a third network address of the group of network addresses.

However, Howard discloses 
	wherein at least a first network content server (server resource 640-1) is addressable by both the network address and the second network address (page 7, [0094]: the available content A is associated with multiple network addresses indicating a respective resource (server resource 640-1) from which the respective content A can be retrieved),

	the second network address indicating that content will be transferred between the end user device and the network content server (page 7, [0094]: the available content A is associated with multiple network addresses indicating a respective resource (server resource 640-1) from which the respective content A can be retrieved; initiates IP communications with the server resource 640-1 to retrieve content A for playback), and
	at least a second network content server is addressable at least by a third network address of the group of network addresses (page 7, [0095]: the available content B is associated with multiple network addresses indicating a respective resource (server resource 640-2) from which the respective content B can be retrieved).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Howard to Zisapel because Zisapel discloses select an ISP and responding an IP address associated with the selected ISP to user (Col. 8, lines 40-43) and Howard further suggests service provider associated with multiple IP address (page 7, [0094]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Howard in the Zisapel system in order to reduce the load.

Claims 3-4 Zisapel in view of Howard, and further in view of Klinker (US 2004/0249971 A1).
Regarding claim 3, Zisapel and Howard disclose the control node described in claim 1.  Zisapel further discloses 
the communication interface configured to receive the performance data transferred by at least one of the first network content server and a second end user device (Col. 5, lines 4-5: receiving replies from the remote server computer corresponding to the polling requests; Col. 16, lines 18-21: each of replies is measured for latency and number of hops).

Zisapel and Howard do not explicitly disclose 
	the processing system further configured to derive the network characteristics at least from the performance data.

However, Klinker discloses 
	the processing system further configured to derive (measuring) the network characteristics (inbound traffic performance) at least from the performance data (inbound traffic performance data) (page 2, [0023], lines 8-11: measuring inbound traffic performance from each of the identified sources to the destination address space through each of the plurality of network service providers.  The examiner views “measuring inbound traffic performance” corresponds to “identify network characteristics from performance data”, data measured from the performance must contain information derived from the performance).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Klinker to Zisapel and Howard because Zisapel and Howard disclose measuring replies for latency and number of hops and select best route from the determined best three choices for ISPs based on measurement (Zisapel: Col. 16, lines 18-21; 
	One of ordinary skill in the art would be motivated to utilize the teachings of Klinker in the Zisapel and Howard system in order to provide better user experience.

Regarding claim 4, Zisapel, Howard, and Klinker disclose the control node described in claim 3.  Zisapel further discloses 
the performance data comprises at least one of latency information and transfer throughput information (Col. 5, lines 16-23: the measuring step measures proximities based on the latency, relative TTL, and number of hops of the received replies in travelling from the remote server to the computer network).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel in view of Howard, and further in view of Wong (US 2011/0066607 A1).
Regarding claim 5, Zisapel and Howard disclose the control node described in claim 1.  Zisapel and Howard do not explicitly disclose 
the processing system configured to identify at least one of an Internet Service Provider of the end user device and a network address range comprising a network address of the end user device to identify the network characteristics for the end user device.

However, Wong discloses 
the processing system configured to identify at least one of an Internet Service Provider of the end user device (page 3, [0047]: the Internet Service Provider is determined from the IP address of the client) and a network address range comprising a network address of the end user device (page 3, to identify the network characteristics for the end user device (page 3, [0047] & page 2, [0028]: geographic information obtained from the IP address of the client).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Wong to Zisapel and Howard because Zisapel and Howard disclose select an ISP and responding an IP address associated with the selected ISP to user (Zisapel: Col. 8, lines 40-43) and Wong further suggests obtain geographic information from the IP address of the client (page 7, [0094]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wong in the Zisapel and Howard system in order to obtain additional information of the user device by determining the ISP from the IP address of the client.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel in view of Howard, and further in view of Rune (US 6,304,913 B1).
Regarding claim 6, the limitations of claim 6 are similar to the limitations of claim 1.  Zisapel is not relied upon to teach selecting a network content server from a plurality of network content servers.  

However, Rune further teaches the claimed limitation(s):
selecting a network content server from a plurality of network content servers (Col. 3, lines 8-11: select one of the servers located nearer to the requester).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Rune to Zisapel and Howard because Zisapel 
	One of ordinary skill in the art would be motivated to utilize the teachings of Rune in the Zisapel and Howard system in order to reduce response time as suggested by Rune (Col. 1, lines 37-41).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zisapel in view of Howard and Rune, and further in view of Klinker.
Regarding claim 8, Zisapel, Howard, and Rune disclose the method as described in claim 6.  Zisapel further discloses 
receiving performance data transferred by at least one of the first network content server and a second end user device (Col. 5, lines 4-5: receiving replies from the remote server computer corresponding to the polling requests; Col. 16, lines 18-21: each of replies is measured for latency and number of hops).

Zisapel, Howard, and Rune do not explicitly disclose 
	deriving the network characteristics therefrom.

However, Klinker discloses 
	deriving (measuring) the network characteristics (inbound traffic performance) therefrom (inbound traffic performance data) (page 2, [0023], lines 8-11: measuring inbound traffic performance .

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Klinker to Zisapel, Howard, and Rune because Zisapel, Howard, and Rune disclose measuring replies for latency and number of hops and select best route from the determined best three choices for ISPs based on measurement (Zisapel: Col. 16, lines 18-21; Claim 3) and Klinker further suggests selecting optimal path based on historical traffic performance after receiving DNS request to select an IP address (page 2, [0022-0023]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Klinker in the Zisapel, Howard, and Rune system in order to provide better user experience.

Regarding claim 9, Zisapel, Howard, Rune, and Klinker disclose the control node described in claim 3.  Zisapel further discloses 
the performance data comprises at least one of latency information and transfer throughput information (Col. 5, lines 16-23: the measuring step measures proximities based on the latency, relative TTL, and number of hops of the received replies in travelling from the remote server to the computer network).

Claim 10Zisapel in view of Howard and Rune, and further in view of Wong.
Regarding claim 10, Zisapel, Howard, and Rune disclose the control node described in claim 6.  Zisapel, Howard, and Rune do not explicitly disclose 
identifying at least one of an Internet Service Provider of the end user device and a network address range comprising a network address of the end user device to identify the network characteristics for the end user device.

However, Wong discloses 
identifying at least one of an Internet Service Provider of the end user device (page 3, [0047]: the Internet Service Provider is determined from the IP address of the client) and a network address range comprising a network address of the end user device (page 3, [0047]: a reference list of IP address ranges) to identify the network characteristics for the end user device (page 3, [0047] & page 2, [0028]: geographic information obtained from the IP address of the client).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Wong to Zisapel, Howard, and Rune because Zisapel, Howard, and Rune disclose select an ISP and responding an IP address associated with the selected ISP to user (Zisapel: Col. 8, lines 40-43) and Wong further suggests obtain geographic information from the IP address of the client (page 7, [0094]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Wong in the Zisapel, Howard, and Rune system in order to obtain additional information of the user device by determining the ISP from the IP address of the client.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andrews et al. (US 2002/0038360 A1).  Locating a closest server in response to a client request.
Vaswani et al. (US 2008/0186202 A1).  To send a message to a node makes a DNS resolution request to a DNS server and multiple addresses are associated with a given node.
Baker et al. (US 7,080,138 B1).  A client submits a domain name to DNS server, selects a server corresponding to the domain name that can best provide content to the client. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
07/02/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447